Appeal by defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered April 24, 1979, convicting him of sodomy in the first degree (two counts) and sexual abuse in the first degree (two counts), upon a jury verdict; and imposing sentence. Judgment affirmed. The evidence shows that after completing acts which would constitute sexual abuse in the first degree, appellant permitted his 15-year-old victim to pull up her pants. He then ordered her to kneel down, threatening to kill her 16-year-old female companion if she refused. Upon obeying his command, appellant forcibly compelled her to perform fellatio. Subsequently, he proceeded to commit the identical acts upon the 16-year-old female companion. Under the facts of this case, the two counts of sexual abuse in the first degree are not inclusory counts of sodomy in the first degree. Titone, J. P., Mangano, Gulotta and Thompson, JJ., concur.